                    1   TIMOTHY S. THIMESCH, Esq. (No. 148213)
                        THIMESCH LAW OFFICES, PLC
                    2   4413 Black Walnut Ct.
                        Concord, CA 94521-4319
                    3   Tel: 925/588-0401
                        Fax: 888/210-8868
                    4   tim@thimeschlaw.com
                    5   Attorneys for Plaintiff ED MUEGGE
                    6   LAW OFFICES OF KENNETH E. CHYTEN                            THE KARLIN LAW FIRM LLP
                        KENNETH E. CHYTEN (SBN 88098)                               L. Scott Karlin (SBN 90605)
                    7   300 East Esplanade Drive, Suite 900                         David E. Karlin (SBN 275905)
                        Oxnard, California 93036                                    Michael J. Karlin (SBN 272442)
                    8   Tel: (805) 981-3910; Fax: (805) 981-3913                    13522 Newport Avenue, Suite 201
                        email: Chyten@ChytenLaw.com                                 Tustin, California 92780
                    9                                                               Tel: (714) 731-3283; Fax: (714) 731-5741
                                                                                    emails: lsk@karlinlaw.com;
                  10                                                                david@karlinlaw.com; mike@karlinlaw.com
                  11    Attorneys for Defendants GOOD NITE INN ROHNERT PARK, INC. and
                        GOOD NITE INN MANAGEMENT, INC.
                  12
                        EUGENE B. ELLIOT, State Bar No. 111475
                  13    PATRICK A. TUCK, State Bar No. 305718
                        BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
                  14    The Waterfront Building
                        2749 Hyde Street
                  15    San Francisco, California 94109
                        Telephone: (415) 353-0999
                  16    Facsimile: (415) 353-0990
                        Email: eelliot@bfesf.com
                  17    ptuck@bfesf.com
                  18    Attorneys for Defendant CITY OF ROHNERT PARK
                  19                                   UNITED STATES DISTRICT COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA
                  20

                  21    ED MUEGGE,                                                  CASE NO. 3:18-cv-04604-JST
                  22                     Plaintiff,                                 STIPULATION AND [Proposed] ORDER
                                                                                    TO CONTINUE DEADLINE FOR
                  23    v.                                                          MEDIATION
                  24    GOOD NITE INN ROHNERT PARK,                                 [ADR Rules, Rule 6-7]
                        INC.; GOOD NITE INN
                  25    MANAGEMENT, INC.; CITY OF                                   Conference:
                        ROHNERT PARK; and DOES 1 through 35,                        Not Yet Scheduled
                  26    Inclusive.                                                  Location: TBD
                  27                     Defendants.                            /
                  28         TO THE COURT:
4413 BLACK WALNUT CT.
  CONCORD, CA 94521     Stipulation and Order to Continue Mediation Deadline:
     (925) 588-0401
                        Case No. 3:18-cv-04604-JST
                        1        The parties hereby request to extend the current deadline of March 29, 2019 for completing
                        2    mediation by approximately another 90 days. There has been one prior extension granted by
                        3    this Court due to the passing of the plaintiff, EDWARD MUEGGE. See, ECF-32.
                        4        Presently, the parties have not yet requested that the mediator rescheduled a new mediation
                        5    because prospective-substitute-plaintiff AURA LEIGH WISE has not yet been substituted into
                        6    the case. She has a pending motion seeking this substitution. Also, there is another motion filed
                        7    by plaintiff Ross Long in Long v. Good Nite Inn, Rohnert Park, Case No. 18-cv-00079-LB,
                        8    seeking to relate his action into the present.
                        9        WHEREFORE, the parties pray for an order extending the deadline for holding mediation
                    10       by 90 days.
                    11           SO STIPULATED.
                    12

                    13       Dated: March 28, 2019                                  THIMESCH LAW OFFICE, PLC
                                                                                    TIMOTHY S. THIMESCH
                    14
                                                                                    /s/
                    15                                                              Attorneys for Plaintiff
                                                                                    ED MUEGGE
                    16

                    17       Dated:                                                 LAW OFFICES OF KENNETH E. CHYTEN
                                                                                    KENNETH E. CHYTEN
                    18
                                                                                    THE KARLIN LAW FIRM LLP
                    19                                                              L. SCOTT KARLIN
                    20                                                              /s/    Authorized Signed
                                                                                    Attorneys for Defendants
                    21                                                              GOOD NITE INN ROHNERT PARK, INC.; and
                                                                                    GOOD NITE INN MANAGEMENT, INC.
                    22

                    23       Dated:                                                 BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
                                                                                    PATRICK TUCK
                    24

                    25                                                              /s/    Authorized Signed
                                                                                    Attorneys for Defendant
                    26                                                              CITY OF ROHNERT PARK
                    27

                    28

4413 BLACK WALNUT CT.
  CONCORD, CA 94521         Stipulation and Order to Continue Mediation Deadline:                             —2—
     (925) 588-0401         Case No. 3:18-cv-04604-JST
                        1                                                 ORDER
                        2             SO ORDERED. The mediation deadline is reset to June 28, 2019.
                        3

                        4                                                        .
                        5

                        6    Dated:      April 1, 2019
                        7

                        8                                                 HON. JON S. TIGAR
                                                                          U.S. District Court Judge
                        9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28

4413 BLACK WALNUT CT.
  CONCORD, CA 94521         Stipulation and Order to Continue Mediation                     —3—
     (925) 588-0401         Deadline: Case No. 3:18-cv-04604-JST
